



COURT OF APPEAL FOR ONTARIO

CITATION:  Murphy v. Wheeler, 2013 ONCA 762

DATE: 20131217

DOCKET: C57564

Epstein, Lauwers and Pardu JJ.A.

BETWEEN

Michelle Murphy

Applicant (Respondent)

and

John Wheeler

Respondent (Respondent)

James Diamond, for the appellant 1269825 Ontario Inc.

Mark Jacobson, for the respondent Michelle Murphy

John Wheeler, acting in person

James McReynolds, for the respondent Victoria Wood (Main
    Square) Inc.

Heard:  December 12, 2013

On appeal from the order of Justice Susan E. Healey of
    the Superior Court of Justice, dated August 20, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the order under appeal is interlocutory, for two reasons. 
    First, it does not finally determine the issue that affects the appellant,
    namely, the moneys that have been ordered paid into court  when they are paid
    out to whom and in what amount.  Second, as the matrimonial proceedings
    progress the appellant will have opportunities to address its interest in the
    moneys and their payment out of court.

[2]

The appeal is therefore quashed for want of jurisdiction.  If so
    advised, the appellant may seek leave to appeal to the Divisional Court in
    Central East Region.  The time to seek leave to appeal is extended by 30 days
    from the date this order is issued and entered.

[3]

Each respondent is entitled to costs in the amount of $10,000, including
    disbursements and H.S.T.


